i          i        i                                                                          i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00524-CR

                                            IN RE Robert CLAY

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 31, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 21, 2009, relator Robert Clay filed a petition for writ of mandamus, complaining

the trial court has failed to rule on his pro se motions. However, relator fails to specify what motions

he is referring to.

           Counsel has been appointed to represent relator in the criminal proceeding pending in the

trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro

se motions or petitions filed with regard to a criminal proceeding in which the defendant is


          … This proceeding arises out of Cause No. 2009-CR-4310, styled State v. Robert Clay, pending in the 175th
           1

Judicial District Court, Bexar County, Texas, the Honorable Mary Roman presiding.
                                                                                     04-09-00524-CR



represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se motions that relate directly to his

confinement based on the criminal proceeding pending in the trial court. Therefore, we conclude

that relator has not shown himself entitled to mandamus relief. Accordingly, the petition is denied.

TEX . R. APP . P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                     PER CURIAM

DO NOT PUBLISH




                                                -2-